DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "the transverse support bar [being] mounted on the frame at an angle less than 90 degrees relative to a direction of travel of the agricultural tillage implement" (of claim 6) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kharchenko (RU 68839).

Regarding claim 1, Kharchenko discloses an agricultural tillage implement comprising a main frame (including 1) and configured to be pulled in a direction of motion through a field (leftward as seen in Figs. 1, 2), the agricultural tillage implement comprising:
at least one gang assembly having a plurality of disc blades (4), the gang assembly including a transverse support bar (2) attached to the main frame, wherein each of the plurality of disc blades is suspended from the support bar with a disc hanger assembly comprising a flex spring (3) having a lower leg on which the disc blade is mounted and an upper leg;
a disc adjustment mechanism configured to pivotably attach the disc hanger assembly for each of the plurality of disc blades to the transverse support bar so that a disc angle of the disc blades relative the direction of motion may be adjusted, the disc adjustment mechanism comprising:
a pivot mount for each of the plurality of disc blades, each pivot mount comprising a pivot (including 8) connected to the support bar and configured to pivot the pivot mount about a pivot axis, a first arm (including arm extending from 8 and securing 3) connected to the disc hanger assembly and extending from the pivot axis, and a second arm (including 12) extending from the pivot axis;
a shuttle (11), wherein the second arms of each of the pivot mounts are attached to the shuttle (see Fig. 1) such that movement of the shuttle causes each pivot mount to pivot and adjust the disc angle of the associated disc blade; and
an actuator (including 13) configured to move the shuttle relative the support bar in order to position the second arms for each of the disc blades;
wherein the disc hanger assembly (including 3) is configured to position the disc blade such that the pivot axis extends through a lower extent of the disc blade (see Fig. 4) capable of functioning such that furrows created by the plurality of disc blades do not move laterally relative to the agricultural tillage implement when the disc angles of the disc blades are adjusted, and
wherein the pivot (including 8) comprises a pivot pin extending through the support bar (see Fig. 3) and the pivot mount (extending through itself, as the pivot is an element of the pivot mount) along the pivot axis, the pivot pin enabling the pivot mount to rotate about the pivot axis when an actuation force is applied to the second arm such that pivoting movement of the pivot mount causes the flex spring and the disc blade mounted thereon to rotate about the pivot axis.

Regarding claim 4, Kharchenko discloses the agricultural tillage implement of claim 1, wherein the first arm (including arm extending from 8 and securing 3) of the pivot mount connects to the upper leg of the flex spring (3).

Regarding claim 5, Kharchenko discloses the agricultural tillage implement of claim 1, wherein the flex spring (3) comprises a C-shaped flex spring (see Fig. 3).

Regarding claim 7, Kharchenko discloses the agricultural tillage implement of claim 1, wherein the shuttle (11) is an elongate member substantially parallel to and extending a length of the transverse support bar (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kharchenko.

Regarding claim 6, Kharchenko discloses the agricultural tillage implement with respect to claim 1, above. Kharchenko further teaches wherein the gang bar is mounted at a 90 degree angle relative to the direction of travel (see Fig. 1) and therefore lacks wherein it is mounted at an angle less than 90 degrees. It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the device of Kharchenko to mount the gang bar at an angle of less than 90 degrees relative to the direction of travel as the Examiner has previously taken Official Notice wherein it is old and well known in the art to mount the gang bars of disc assemblies at various angles relative to the direction of travel, including an angle less than 90 degrees.

Regarding claim 8, Kharchenko discloses the agricultural tillage implement with respect to claim 1, above. Kharchenko further teaches wherein the first arm and the second arm are connected together via a threaded member (see Fig. 3) and therefore lacks wherein they are welded together. It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the device of Kharchenko to weld the components together instead of connecting them via a threaded fastener as welding and threaded fasteners are viewed to be mechanical equivalent attachment means that are readily interchangeable by a person of ordinary skill in the art.

Regarding claim 9, Kharchenko discloses the agricultural tillage implement with respect to claim 1, above. Kharchenko further teaches wherein the first arm and the second arm are connected together via a threaded member (see Fig. 3) and therefore lacks wherein they are a single component. It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the device of Kharchenko to use one-piece construction instead of connecting them via a threaded fastener as doing so has been held to be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Additionally, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP §2113.

Response to Arguments
Applicant’s arguments filed 7/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/9/23/22